KING, P.J.,
for the Court:
¶ 1. On June 8, 1992, Willie Boothe pled guilty to the sale of cocaine. Approximately six years later, on March 24, 1998, he filed a motion for post-conviction relief. On April 7, 1998, the Panola County Circuit Court dismissed the motion. On April 14, 1998, Boothe appealed the circuit court dismissal to this Court.
*26¶ 2. Mississippi Code Annotated § 99-39-5(2)(Supp.l998) mandates that motions for post-conviction relief be filed within three years from the‘entry of a guilty plea. While there are stated exceptions to the statute of limitations, this Court does not find that Boothe satisfies an exception. In accordance with Miss. Code Ann. § 99-39-5(2), this Court finds that Boothe’s motion was not filed within the statutory time requirement, and therefore was time barred. Accordingly, this Court affirms the circuit court judgment and dismisses this appeal.
¶ 3. THE JUDGMENT OF THE PA-NOLA COUNTY CIRCUIT COURT DISMISSING POST CONVICTION RELIEF IS AFFIRMED. COSTS OF THIS APPEAL ARE ASSESSED TO PANOLA COUNTY.
McMILLIN, C.J., SOUTHWICK, P.J., COLEMAN, DIAZ, IRVING, LEE, PAYNE, AND THOMAS, JJ., CONCUR.
BRIDGES, J., NOT PARTICIPATING.